oF

Case 8:18-cv-02869-VMC-CPT Document 118-3 Filed 08/23/19 Page 1 of 2 PagelD 1222

Case 8:18-cv-02869-VMC-CPT Document 61 Filed 05/10/19 Page 19 of 24 PagelD 729
‘A SCOTTSDALE CAPIPAL ADVISORS

TIE. MeDonald Koad, Suite, Southdale, Arvunt Pcl ha f900 Fun. Ub Lp

 

NON-DISCLOSURE AND CONFIDENTIALELY AGREEMENT

Mis NON-DISCLOSURE AND CONDIDENTIALITY AGREEMEN Lithe “Agreement”) ts made as of OPS

Qa0d , 0WI5.b) Cheisooher Lee FF renke (the “Recipient” )
and SCOTTSDALE CAPITAL ADVISORS CORPORATION, an Arizona corporation, Alpine Securities Corporation
an (ital) corporation, Cayman Securities Clearing and Trading 11D a ¢ ‘wyman Limited Company and any associated

company of the Hurry Family Revocable Trust (the “Disc laser”)
RECITALS:

WHEREAS, Recipient and Disclosure have entered ite discussions to form a business or employment relationship a
conpection with the Disclosure’s business; and

WHEREAS, in connection with such discussions, the Discloser will communicate to the Recipient and grant the
Recipient access to Confidential Information (as defined below J pertaining to Discloser’s business, which Confidential
Information the Recipient recognizes to be the sole property of the Discloser and highly confidential in nature and the
Wanstnission of Which is granted in consideration ef the Recipients weceplance to sign this Apreement

NOW, THEREFORE, THE PARTIES HERETO HEREBY AGREE AS POL LOWS
| CONDIDEN TIAL INFORMATION DERTINTTTION

qui) bor purposes of this Agreement, “Confidential Information nica any dati or mfennagen that
prapnietaty tothe Discloser dad not yenenthy Kaown ty the public, whether in Canpible or uitanerble form. whenes et
and however disclosed teluding, but not dimited too (pp army miurtheling styttep res phios. Pinan i borriabion oy
prejechioas, operations, sales estimates, business plans and performance tesulls relating fade past prescotor future
business activities of such party, its attihates, subsidiaries and aftihated companies, (i) plans far products ay
serviews. (in) customer fists and account information, GV) any scientific of technical infornmagon, invention, design
process, procedure, fonmula, improvement, technology of method; (vy) any concepts, reports. data. know-how, works
i progress, designs, development tools, specifications, computer software, source code, object code, flow charts,
databases, uiventions, wformation and trade secrets, and (vi) any other information that should reasonably be
recognized as confidential informution of the Discloser. Confidential Information need not be novel, unigue,
patentable, copyrightable or constitute a trade secret inorder to be designated Confidential Information The
Keciment acknowledyes that the Contidential Information ts proprictary to the Discloser. has been developed and
obtained through ereat efforts by the Discloser and that Diseloser regards allot ity Confidential Information astride
sevrets under the Arizona Trade Scerets Act, as amended (ARS. §44-401 set seq)

iby Nomvithstanding. anything in the foregoing to the contrary, Confidential Information shall not include
information which: (4) was known by the Recipient prior to receiving the ( onfidential Information trom the Discloser: (b)
becomes rightiully Known tothe Recipient from a third-party source not known (alter diligent inquiry } by the Recynent
to be under dy obligation to DiseJoser to maintain confidentiality, (¢) is oF becomes publicly available Hhrouut no fiatt ol
ot fadure to act by the Recipient in breach of this Agreement: (d) is required: fo be disclosed ina judicial oy
administrative proceeding. or is otherwise requested ar required to be disclosed Dy Tas or regulation, alibauyh the
requirements of paragraph 4 hereot shall apply poor to any disc fesuee bong made, and (ebis orhas Beon dependents
developed bs croplovees. Constants or aventy ofthe Reoiuprent without violation of the terms of tis Agreement or
reference or access (Oday Contidental Information

NON-DISCLOSURE AND NON-UST OP CONFIDES TIAL INE ORMA TION

(ia) With respeet te Confidential Information obtained by Recipient, Recipient (2 will net, and will not permit its
officers, directors, employees, agents. independent contractors, advisors and affiliates (the “Representatives” to disclose,
publish or disseminaty Confidential Information to anyone other than its employ ces and agents on a need-lo-know busts,
(ti) advise its Representatives of the proprietary nature of the Confidential Information and of the obligations set forth 1m
this Agreement; and require such Representatives to keep the Confidential Information confidential, (110 shall keep all
Confidential Mormation strictly confidential by using a reasonable degree of care, but nor jess than the degree of care
used by iL in saleguarding ify own confidential information; and Gy) nol disclose any Confidential Information received

EXHIBIT
Deponent:
Depo Date:

  

sa bots) Page I of2

‘Reporter: ajin
_A\ Anthem Reporting, LLC |
Case 8:18-cv-02869-VMC-CPT Document 118-3 Filed 08/23/19 Page 2 of 2 PagelD 1223

Case 8:18-cv-02869-VMC-CPT Document 61 Filed 05/10/19 Page 20 of 24 PagelD 730
CONPIDENTIALTEY AGKDEMEN |

bs te cy thread fois (e sae fs DLAC PM ESE pervaded! jin hereing

(4s) lie Reaipientiprecs (eben the (Ono PT yalcis HP Caanes tive Wall dhe rent or comterapstale

 

husiess relationship between the partie aad Gor hae any purpae offer nas auronved by Thy Acreemernt a ithoupths

Prior Wetton Consent of an authorized represemdaiive oft the bischaer Bo other rieht at Heenmse. sdeethics ENpitusncdt Gu

Vi ot t 4 ve * + yay a i : 4
Haiphed. the (confidential Tnformation ts granted le the Kecioient hereunder, Pith: bathe © sntidental filet wl!

 

=475 | ea 5, a ghe f - 7 i j i
remain selety an the Disctoser Al tse of Canfidential bformition by the Recipient shall fe foe thy benetit at ty

Dischiser and any maditications and impeavements thereat by the Recipient shal] be the sede property el the Prot lisey

SUWARRANTY Al information is provided AS IST und withoulans waranty, Wicther express org plied,

We ohas accuracy or Completeness

' DISC LESSTIRE GY LAW. MW Reciprcnt of fits Representatives i mequested ur required by any law cenurtin

 

voterimental order to dischase gny Contidertial information, Reciment avrees to prowide Diseletite wath pranint wiiller:

petite atedeh sich pegaiest, Lo the oxtent practical so that Piscliser muy seek tn APPrapeitte Petey Her Oden ai wan

 

Combp ration Gy Ue Recipaant Wit the prosisians ofthis Agreement or both Ho absent the enim ata protect e aidedu

the feeccipr ot a waver Under Hits Agseoment the Recypientan its Representalaes is legally competiod yo Heuantesh ty

 

dischise sacl) tonfidspntal lfonmation, Recipient may disclose stab information tothe persons dad tafe ex tent penis

MN under (his Agreement.

    

va Hhent fab

- REPENS OP DOHC UU MERNUDS: Woathin ten € 104 business days ert cceeipt of the Discloser s werilten redauest, Ure

Recipient sillretan tothe Dischoser alldocuments, records aod copes therea! coulamie Confidential information ba

Pape Ce The sen

the tery “hocanients madtides all arhormationy Cac ia ans faneable meditate

 

 

“wer Ter van DOP

ty PA EP AMES RYE TT Cie Recpient heresy acho ledeen that abadthon ized discdosun or seat vaytder

lie edits atea dle panbhe aro pod dais ant guns tadhe Disclosed Necordiivdt). the Bey ‘pint aervce ts

 

Discleoe WHE Mask the riht to seek dad Obtain immediate maunctve flict lo cuforce oblivahens aude: di

VOC gD ih addliten Ga aes other elas and renmaedes at anes [abe

 

$ SOOM PE Ob BREACH, Reequent shal

Wecuidinchesizg of Contidentiar Informer by Recipient or is Kepecscntalives. or any ether brewel ule, Agreenien!

neury the Discloves munediately Gpom discavery af any Gredibenive|

by Recipiedh op its Representatives and waft canpepate wath efforts by the Uusctiser tye hielo THe Uerse ieey re

posscsstup Of Canfilentiad (Monndhie and prevent is further uosuthirives! ive

Ri AGREED MID STAND CHIVERSING LAW Jina Atrecrient sets toth Wie citire aereciicdt bolweee

partes wih respect bathe subjeet maticr licreol and supersedes al! pri discussions. representatines atte avreenie

 

   
  

nerd buy taotli partic

|
Mb Ayicouent sta be paverniecd and consid ta accndance ssath dhe laws Upphusble a the Sate! Arizetie

 

Mithrespea ttc sdie Seedificanon ta this Avnenent shail be binding unless i Wittig and et

PAPOCUUTON Pus apreemontoias be esecuted by dacsimile or other clectrome sagiatute, Jie flic ey out tii ain

 

 

trllie te delevered © tackle tranemiisston vp by ema] defivces ot au cieenainnh feed

 

‘ 4% f =3f } b+} 4 “ Fy j ’ f 4
oh.) stivibstpnatore shalboreaheg vated end Siding obbection of the party exwcutinn wal

ch deste or chectrome afta Tile sisnatare pays: were an on ipal Weread

Rt aPiNt

eh
bh a jbl
wun = Christopher Franke /
jetle ADA ne

fampa fe L a

thy

 
 

Li
PMs

  

Win AY Mire? of 2
